Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed September 22nd, 2021 has been entered. Claims 1-3, 5-12, 15, 18-25, 28, 31-33, 35-39, 42, and 45-47 remain pending in the application. 
Claim Objections
Claims 1, 3, 31 and 33 are objected to because of the following informalities:    
In claim 1 line 5, “…is is configured…” should read “…is configured…”Appropriate correction is required.
In claim 3 line 2, “…a first pair of first seat assemblies is proximate…” should read “…a first pair of first seat assembly is proximate…”.
In claim 3 line 3, “…a second pair of second seat assemblies is proximate…” should read “…a second pair of second seat assembly is proximate…”.
In claim 31 line 6, “…is is configured…” should read “…is configured…”Appropriate correction is required.
In claim 33 line 2, “…a first pair of first seat assemblies is proximate…” should read “…a first pair of first seat assembly is proximate…”.
In claim 33 line 3, “…a second pair of second seat assemblies is proximate…” should read “…a second pair of second seat assembly is proximate…”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, “at least one first seat assembly” is repeated in lines 4-5 and lines 9-10. It is unclear if there are one “at least one first seat assembly” or two “at least one first seat assembly”. For the examination purposes both “at least one first seat assembly” will be treated as one/same.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 18-23, 31-33, 35-37, 39 and 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funke et al. (US 2010/0187357).

a table/table unit (8) having a central support member/pedestal socket (9; 14, 15) secured to a floor of the internal cabin, and at least one panel/table top segment moveably coupled to the central support member, wherein the at least one panel is configured to be moved between a stowed/folded-away position and a deployed/unfolded position (Para 0041-0042; panel/table top segment is attached to and stowed inside the central support member/ pedestal socket); and
	at least one first seat assembly (as shown in the figure below) proximate to a first side of the table (8);
at least one second seat assembly (as shown in the figure below) proximate to a second side of the table, wherein the second side is opposite from the first side, and wherein the central support member is between at least one first seat assembly and the at least one second seat assembly (clearly seen below), wherein each of the at least one first seat assembly and the at least one second seat assembly is configured to be moved between a forward orientation in which the at least one first seat assembly or the at least one second seat assembly faces away from the table (figure 4A), and a lateral orientation in which the at least one first seat assembly or the at least one second seat assembly faces towards the table (figure 4D) (Para 0047, 0051).

    PNG
    media_image1.png
    544
    725
    media_image1.png
    Greyscale
	Regarding claims 2 and 32, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein each of the at least one first seat assembly and the at least one second seat assembly is configured to be secured to seat tracks/rails (20) within the internal cabin (Para 0045).
	Regarding claims 3 and 33, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein a first pair of first seat assembly is proximate to the first side of the table and a second pair of second seat assembly is proximate to the second side of the table (Para 0050; the arrangement is clearly shown in figure 4D).
	Regarding claims 5 and 35, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the at least one panel comprises two panels (11 and 12) moveably coupled to the central support member (Para 0042).

Regarding claims 7-8 and 37, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the at least one panel extends along an entire length of the central support member and a front portion of the central support member (Para 0042).
Regarding claims 12 and 39, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the table is between a first column of the at least one first seat assembly and a second column of the at least one second seat assembly (Para 0051; the arrangement is clearly shown in figure 4D).
Regarding claims 18 and 45, Funke et al. ‘357 teaches (figures 2A-4D) the seating system wherein the table comprises pocket defining a storage chamber/compartment (9a) (Para 0042).
Regarding claim 19, Funke et al. ‘357 teaches (figures 2A-4D) a seating method for an internal cabin of an aircraft (Para 0012, the seating method comprising:
arranging a table/table unit (8) having a central support member/pedestal socket (9; 14, 15) secured to a floor of the internal cabin, and at least one panel/table top segment moveably coupled to the central support member, at least one first seat assembly (as shown in the figure above), and at least one second seat assembly (as shown in the figure above) of a seating system within the internal cabin of the aircraft in a first configuration (figure 4A) during a first phase of the flight of the aircraft, wherein the at least one first seat assembly (as shown in the figure below) is proximate to a first side of the table (8), wherein the at least one second seat assembly (as shown in the figure above) is proximate to a second side of the table, wherein the second side 
reconfiguring the table, the at least one first seat assembly, and the at least one second seat assembly of the seating system within the internal cabin of the aircraft into a second configuration (figure 4B-4D) during a second phase of the flight of the aircraft (Para 0049-0051).
 Regarding claim 20, Funke et al. ‘357 teaches (figures 2A-4D) the seating method wherein said arranging comprises:
moving at least one panel/ table top segment of the table into a stowed position/ folded-away position (Para 0041); and
moving one or both of the at least one first seat (18) assembly or the at least one second seat assembly into a forward orientation in which one or both of the at least one first seat assembly or the at least one second seat assembly faces away from the table (Para 0047).
Regarding claim 21, Funke et al. ‘357 teaches (figures 2A-4D) the seating method wherein said reconfiguring comprises:
moving the at least one panel of the table into a deployed/unfolded position (Para 0042); and
moving one or both of the at least one first seat assembly or the at least one second seat assembly into a lateral orientation in which one or both of the at least one first seat assembly or the at least one second seat assembly faces towards the table (Para 0051).
Regarding claim 22, Funke et al.’357 teaches (figures 2A-4D) the seating method further comprising securing each of the at least one first seat assembly and the at least one second seat assembly to seat tracks/rails (20) within the internal cabin (Para 0045).

Regarding claims 46-47, Funke et al. ‘357 teaches (figures 2A-4D) the seating system wherein the at least one first seat assembly is laterally aligned with the at least one second seat assembly (clearly shown in figures 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 24-25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al. (US 2010/0187357) in view of Boyer, JR. (US 2013/0070171).
Regarding claims 9-11, 24-25 and 38, Funke et al.’357 teaches an invention as described above in claims 1, 19 and 31 respectively, but it is silent about the table comprising at least one user interface extending upwardly from a top surface; wherein the at least one user interface comprises a display and a device charger. However, Boyer, JR. ‘171 teaches (figures 1-5) a tray table (14) comprising a display carrier (12) housing a touch screen type display device (8), wherein the display carrier (12) also includes one or more USB ports (41)  (Para 0035-0037; USB port is used for charging electronic devices e.g., cell phones). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al. ‘357 to incorporate the teachings of Boyer, JR. ‘171 to configure an invention as claimed. One of ordinary skill in art would recognize that doing so would assist passengers during travel by entertaining and occupying them.
Claims 15, 28 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al. (US 2010/0187357) in view of Sankrithi (US 8,864,079).

However, Funke et al.’357 further teaches (figures 2A-4D) an autonomous table which can be arranged independently of a seat freely in the flight passenger cabin using the support structure underneath the cabin floor and seat arranged in the cabin with a support structure underneath the cabin floor of the aircraft cabin, (Para 0012, 0015, 0041). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al.’ 357 to dispose the seating system along the central plane of the internal cabin. One of ordinary skill in art would recognize that doing so would provide easy access to seats on both sides of the table. 
 Sankrithi ‘078 teaches (figure 1) a stowage bin assembly/ carryon baggage storage compartment disposed along a central plane of the internal cabin (Col. 3 Lines 24-26; the arrangement is clearly shown in the figure 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al.’ 357 to incorporate the teachings of Sankrithi ‘079 to configure the seating system to be disposed along a central plane of the internal cabin underneath a stowage bin assembly. One of ordinary skill in art would recognize that doing so would give passengers easy access to stowage bin without having to move around significantly.
Response to Arguments
Applicant's arguments filed 22 have been fully considered but they are not persuasive. 
 pedestal socket (9; 14, 15) is in between the first and second seat assemblies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647